 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                    SOUTHERN DIVISION
11
     EMMY SONG, as an individual and on         Case No. 8:17-cv-00965-JLS-DFMx
12   behalf of all others similarly situated,
                                                JUDGMENT
13                   Plaintiffs,
14   v.
15
     THC-ORANGE COUNTY, INC., a
16   California Corporation; and DOES 1
     through 100, inclusive,
17
                     Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                                1
 1   IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
 2         1.     The Class and Representative Action Settlement Agreement And
 3   Stipulation and all exhibits thereto (collectively, the ‘Settlement Agreement’), shall be
 4   incorporated into this Judgment as though all terms therein are set forth in full. (See
 5   Settlement Agreement, Ex. A hereto.) The capitalized terms in this Judgment shall have
 6   the meanings set forth in the Settlement Agreement. (See id.)
 7         2.     All claims asserted in this Action are DISMISSED WITH PREJUDICE as
 8   to Plaintiff Emmy Song, Class Members, and PAGA Releasees to the maximum extent
 9   permitted by law. Except as set forth in the Settlement Agreement and the Final
10   Approval Order, each party is to bear her/its own attorneys’ fees and costs.
11         3.     All Class Members who did not properly and timely opt out from the Class
12   Settlement are permanently enjoined from pursuing or seeking to reopen, any of the
13   Settled Claims, as defined in the Settlement Agreement to the maximum extent
14   permitted by law. All PAGA Releasees are permanently enjoined from pursuing,
15   seeking to reopen, or to prosecute any of the PAGA Claims, as defined in the Settlement
16   Agreement to the maximum extent permitted by law.
17         3.     Without affecting the finality of the Judgment, the Court shall retain
18   exclusive and continuing jurisdiction over the above-captioned action and the parties,
19   including all Class Members, for purposes of supervising, administering, implementing,
20   enforcing, and interpreting the Settlement Agreement.
21
22         IT IS SO ORDERED, ADJUDGED AND DECREED.
23
24
25   Dated: August 13, 2019                 ________________________________
                                            HON. JOSEPHINE L. STATON
26                                          UNITED STATES DISTRICT JUDGE
27
28
                                               2
